DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 32-51 are currently pending with claims 32-47 being withdrawn via the Election response on 04/26/2022.
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 04/26/2022 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tip for receiving the medial portion of the spline must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 51 claims that the tip receives the medial portion of the spline. The tip throughout the entire specification is only ever referenced as element 16 which resides at the distalmost portion of the device, and is shown to receive the distal portion of the spline in every instance. In the alternate the Applicant meant that “medial” is simply the interior portion of the spline it could make sense however based on how it was described in both the specification as well as the other claims, the distal portion is the only portion of the spline that is received by the tip.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 48-51 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Kordis et al. US Patent 5,928,228 (hereinafter Kordis).
Regarding claim 48, Kordis discloses a device for insertion into a body lumen (Figures 1A-B), comprising: an elongate tubular member having a lumen (12), a proximal end and a distal end (Figures 1A-B, 42); at least two flexible splines having proximal portions, distal portions and medial portions therein between (elements 22 at Figures 38); an anchor for guiding the proximal portions of the splines into the lumen of the elongate tubular member at the distal end of the elongate tubular member (26, see Figures 1A-B for the location and Figures 10, 13 for the interaction between splines and the piece that screws into the top of 12); a tip for receiving the distal portions of the splines (Figures 1A-B at element 24, can also be seen in Figures 5-9B which shows different types of tips); and an electrode assembly disposed over at least one of the splines (Figures 38, 40, 41A, 50-52 which shows an assembly 30 being disposed over the splines).
Regarding claim 49, Kordis discloses that the electrode assembly comprises: a polymeric substrate (110 which can be made of plastic or the like, see col. 16 lines 61-66) having an upper surface and an opposed lower surface (Figure 43), one or more electrodes disposed over a portion of the upper surface of the polymeric substrate (electrodes at 116 or E1-E8); and one or more electrical traces disposed over a portion of the lower surface of the polymeric substrate (traces T1-8) in electrical communication with the one or more electrodes by way of metal plated holes through the substrate (metal disposed in the vias 120; see also col. 18 lines 1-15).
Regarding claim 50, Kordis discloses a device for insertion into a body lumen (Figures 1A-B), comprising: an elongate tubular member having a lumen (as mentioned above), a proximal end and a distal end (as mentioned above); at least one flexible spline having opposed spline ends and a medial portion therein between (elements 22): an anchor for guiding proximal portions of the spline near the spline ends into the lumen of the elongate tubular member at the distal end of the elongate tubular member (as mentioned above); a tip for receiving the distal portion of the spline (element 24); a polymeric tube disposed over a portion of the spline (element 98 of Figure 38 as well as 100 of Figure 50); and an electrode assembly disposed over a portion of the polymeric tube (Figure 33 which shows a portion of the electrode assembly over the tube at locations W1-6; Figure 50 also teaches such an assembly on 110 which includes the electrodes and traces and given “over” is given no reference point is at all times “over” a portion of the tube pending its orientation).
Regarding claim 51, see contents of rejected claim 49 above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 48-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent Numbers 8,346,339 as well as 10,244,960. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same major components (tubular member, splines, anchor, tip, electrode assembly, electrodes, traces, and polymeric substrate in the same configuration.
Claims 48-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent Numbers 8,504,133 as well as 9,504,339 in view of Kordis ‘228 (from above). The ‘133 and ‘339 Patents both teach everything sans the metal plated holes though the traces and electrodes are on opposing sides of the polymeric substrate, which would require some level of electrical pass through, which Kordis explicitly provides and for the same reasons (to provide electrical continuity between the electrodes and the traces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794